         CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Dennis D. Linehan,                                  Case No. 20-cv-2395 (SRN/LIB)

               Plaintiff,

 v.                                                MEMORANDUM OPINION AND
                                                          ORDER
 Attorney General’s Office, et al.,

               Defendants.


 Dennis D. Linehan, 1111 Hwy 73, Moose Lake, MN 55767, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Dennis Linehan’s Objections [Doc. Nos.

8, 9] to Magistrate Judge Leo Brisbois’s March 5, 2021 Report and Recommendation

(“R&R”) [Doc. No. 7]. The Magistrate Judge recommends that this action be dismissed

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be

granted. For the reasons set forth below, the Court overrules Linehan’s Objections, adopts

the R&R in its entirety, dismisses this action for failure to state a claim, and denies as moot

Linehan’s IFP Application.

I.     BACKGROUND

       On November 25, 2020, Linehan, who is civilly committed to the Minnesota Sex

Offender Program (“MSOP”) and has been for approximately 26 years, commenced this

civil action by filing a Complaint for Violation of Civil Rights Under 42 U.S.C. § 1983




                                              1
         CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 2 of 8




[Doc. No. 1], an IFP Application [Doc. No. 2], a Memorandum of Law in support of his

Complaint [Doc. No. 3], and several Appendices [Doc. No. 4].

       In his Complaint, Linehan generally alleges that Defendants engaged in a pattern of

wrongful conduct to ensure his indefinite civil commitment. (Id. ¶¶ 2-10, 15-20.) He

alleges that, in his underlying criminal proceedings, certain Ramsey County prosecutors

misused evidence and wrongfully withheld exculpatory evidence. (Id. ¶¶ 7-10.) Linehan

also alleges that Defendants targeted him, even creating “state statutes and DHS variances”

to guarantee his continued civil commitment. (Id. ¶ 10.)

       Based on these allegations, Linehan appears to bring seven claims under § 1983 and

one under the False Claims Act (“FCA”). Under Count I, he alleges that the Defendants

“target[ed]” him for different treatment as compared to other civilly committed persons in

violation of his substantive and procedural due process rights under the Fourteenth

Amendment, the Equal Protection Clause, and Double Jeopardy. (Id. ¶ 29.) Under his

§ 1983 due process claim in Count II, he asserts that his civil commitment was never

justified under the statute. (Id. ¶ 30.) Under Count III, he asserts a claim that Defendants

have “maliciously targeted” him for the last 25 years. (Id. ¶ 31.) Under Count IV, he alleges

that the Defendants “assisted in or knowingly allowed” the alleged unconstitutional

targeting to occur. (Id. ¶ 32.) Under Count V, he alleges that Defendants have been grossly

negligent in supervising subordinates who have carried out his civil confinement and that,

as a result, Defendants have demonstrated a deliberate indifference to his constitutional

rights. (Id. ¶ 33.) Under Count VI, he appears to assert a separate § 1983 substantive due

process claim that Defendants have shown deliberate indifference to his constitutional


                                             2
           CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 3 of 8




rights. (Id. ¶ 34.) Under Count VII, Linehan asserts that Defendants are liable for failure to

correct their past violations of his rights. (Id. ¶ 35.) Finally, Linehan appears to assert a

claim that Defendants violated the FCA by “knowingly and willfully targeting” him with

“malicious intent” “to confine him under false pretenses,” including by withholding certain

exculpatory evidence during his underlying criminal proceedings. (Id. ¶ 8.)

       In his R&R, Magistrate Judge Brisbois recommends that Linehan’s action be

dismissed for failure to state a claim. (See R&R at 2, 9.) He notes that all of Linehan’s

causes of action rest on the common allegation that Defendants engaged in unconstitutional

conduct in civilly committing him. (Id. at 6.) As a result, the Magistrate Judge finds that

Heck v. Humphrey, 512 U.S. 477 (1994), bars Linehan’s claims. (Id. at 6-9.)

       On March 17, 2021, Linehan filed his objections to the R&R. First, he asserts that

his Complaint only contains one claim: that the Defendants “targeted” him for civil

commitment with an intent to harm him. (Objs. ¶¶ 1, 4, 6-7.) Second, he contends that Heck

does not bar his claims because: (1) he is not seeking release, but rather an award of

damages; (2) he is not a prisoner; and (3) his § 1983 targeting claim does not challenge the

validity of a conviction or sentence. (Id. ¶¶ 9-12.) Third, he argues that he has alleged

sufficient facts to survive dismissal for failure to state a claim. (Id. ¶ 5.) Finally, he requests

the assistance of an attorney because he contends that: (1) the issues in this case are

complex; (2) MSOP policy does not permit him to call attorneys to request representation;

and (3) an attorney is necessary to conduct discovery and present his case to a jury. (Id.

¶¶ 2-3.)




                                                3
         CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 4 of 8




II.    DISCUSSION

       A.     Standard of Review

       Upon issuance of an R&R, a party may “serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Then, the district

court will review de novo those portions of the R&R to which an objection is made, and it

“may accept, reject, or modify, in whole or in part, the findings or recommendations” made

by the magistrate judge. 28 U.S.C. § 636(b)(1); accord D. Minn. LR 72.2(b)(3).

       Where a litigant has filed an application to proceed without paying fees or costs, the

district court may dismiss the complaint if it determines that the action fails to state a claim

on which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Because the language of

§ 1915(e)(2)(B)(ii) tracks the language of Federal Rule of Civil Procedure 12(b)(6), the

Court applies Rule 12(b)(6) standards when evaluating whether to dismiss under

§ 1915(e)(2)(B)(ii). See Jackson v. Dep’t of Human Servs. Background Studies, No. 15-

CV-504 (SRN/JJK), 2015 U.S. Dist. LEXIS 101690, at *7 (D. Minn. Aug. 4, 2015)

(citations omitted).

       A complaint fails to state a claim when it lacks factual allegations that allow the

Court to draw a reasonable inference that the defendant is liable for the alleged misconduct.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts the facts alleged in the

complaint as true and views those allegations in the light most favorable to the plaintiff.

Hager v. Ark. Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013). However, the Court

need not accept as true wholly conclusory allegations or legal conclusions couched as

factual allegations. Id. To avoid dismissal, a complaint must contain “enough facts to state


                                               4
         CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 5 of 8




a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative level.”

Id. at 555. Finally, when a plaintiff proceeds pro se, the Court construes the complaint

liberally, but the complaint must allege sufficient facts to support a claim. Stone v. Harry,

364 F.3d 912, 914 (8th Cir. 2004).

       B.     Analysis

              1.     Applicability of Heck v. Humphrey

       The Court first addresses Linehan’s objections to the Magistrate Judge’s finding

that Heck bars his claims. First, Linehan argues that Heck does not apply because he does

not seek release, but rather money damages. (Objs. ¶¶ 9, 12.) However, this argument does

not remove his claims from Heck’s reach. A plaintiff may not “recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid” unless that plaintiff

first “prove[s] that the conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Heck, 512 U.S. at 486-87. Further, when a state prisoner seeks damages in a

§ 1983 suit, “the district court must consider whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction or

sentence has already been invalidated.” Id. at 487. Here, all of Linehan’s claims rest on his


                                              5
         CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 6 of 8




allegation that his civil commitment is invalid, and granting any of his requested relief

would “necessarily imply the invalidity of his” civil commitment. See id. Consequently,

Heck bars his claims.

       Second, Linehan argues that Heck does not apply here because he is not a prisoner

and he is not challenging the validity of a conviction or sentence. (Objs. ¶¶ 10-11.)

However, “the principles set forth in Heck are fully applicable to state detainees who are

confined by reason of a civil commitment, rather than a prison sentence.” Henry v.

Minnesota, No. 11-3136 (SRN/TNL), 2011 U.S. Dist. LEXIS 140513, at *5 (D. Minn.

Nov. 8, 2011) (collecting case law in support).

              2.     Plausibility of Allegations Under Twombly and Iqbal

       Next, Linehan argues that he plausibly states a claim for “targeting” under § 1983

because it is not “‘beyond doubt’ that no set of facts will support” his claim. (Objs. ¶ 5.)

This objection is unavailing. First, the Court notes that the “beyond doubt” pleading

standard that Linehan raises is rooted in Conley v. Gibson, 355 U.S. 41, 45-46 (1957),

which has been replaced by the plausibility pleading standard articulated in Twombly, 550

U.S. at 570, and Iqbal, 556 U.S. at 678. Under Twombly and Iqbal’s heightened pleading

standard, he must plead a claim that is plausible, not just possible. Further, Linehan does

not point to any allegations that could save his claims in light of Heck.

              3.     Request for the Appointment of Counsel

       Finally, Linehan requests that counsel be appointed to represent him. (Objs. ¶¶ 2-

3.) Pro se litigants do not have a constitutional or statutory right to counsel in civil cases.

Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). However, although courts cannot


                                              6
           CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 7 of 8




require an attorney to represent a civil litigant, courts have discretion under 28 U.S.C.

§ 1915(e)(1) to appoint counsel to represent a pro se party. See Vann v. Smith, No. 13-

00893 (SRN/JSM), 2014 U.S. Dist. LEXIS 194614, at *1-2 (D. Minn. Apr. 21, 2014).

Among the factors a court should consider in deciding whether to appoint counsel are “the

factual and legal complexity of the underlying issues, the existence of conflicting

testimony, and the ability of the indigent plaintiff to investigate the facts and present his

claims.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). Courts have considerable

discretion in determining whether to appoint counsel. See Chambers v. Pennycook, 641

F.3d 898, 909 (8th Cir. 2011).

         The Court declines to appoint counsel for several reasons. First, the relevant facts

and applicable law are neither complex nor unique. Further, Linehan has demonstrated a

threshold ability to argue his case and to communicate effectively with the Court, and it

does not appear that appointing counsel would significantly benefit either Linehan or the

Court.

III.     CONCLUSION

         Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

         1. Plaintiff’s Motion to Accept Petitioner’s Objection to Magistrate Judge

            Brisbois’ Report and Recommendation [Doc. No. 9] is GRANTED to the extent

            it requests the Court to consider his objections and is DENIED to the extent it

            requests the Court to sustain his objections;




                                               7
        CASE 0:20-cv-02395-SRN-LIB Doc. 11 Filed 06/15/21 Page 8 of 8




      2. Plaintiff’s objections [Doc. No. 8] to the Report and Recommendation are

         OVERRULED;

      3. The Court ADOPTS the Magistrate Judge’s Report and Recommendation [Doc.

         No. 7] in its entirety;

      4. This matter is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

         § 1915(e)(2)(B)(ii) for failure to state a claim; and

      5. Plaintiff’s application to proceed in forma pauperis [Doc. No. 2] is DENIED

         AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 15, 2021                                s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                            8
